DETAILED ACTION
Status of Claims
In the preliminary amendment filed August 5, 2020, Applicant canceled claim 1 and added claims 2-21. Claims 2-21 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of U.S. Patent No. US 10,769,678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because several claim limitations are similar.
Instant Applicant—16/983,547
Patent—US 10,769,678

generating, by a content publication system including one or more processors, a content item template for a content item configured for publication within one or more resources provided by one or more publishers, the content item associated with a content provider, the generating including creating a content item template that includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from the content provider; 
storing, by a content publication system, a content item template within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from a content provider
storing, by the content publication system, the generated content item template within a memory for later publication

prior to receiving the subsequent input from the content provider, withholding the content item from publication through auctions;
receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system;
receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system;
detecting a trigger signal indicating that the content item is available for distribution, wherein the trigger signal is defined by the content provider;
detecting, by the one or more processors, a trigger signal indicating that the content item is available for entry into an auction based on a current time being after a start time of a live event, wherein the trigger signal is defined by the content provider;

entering, by the content publication system, the content item into an auction to publish content items within a resource provided by a publisher only after detecting the trigger signal and receiving the subsequent input; 
populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the resource provided by the publisher;
populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the resource provided by the publisher based on an outcome of the auction; and
providing the content item for presentation in the resource provided by the publisher
providing the content item for presentation in the resource provided by the publisher.

Information Disclosure Statement
The information disclosure statement (IDS) received on November 9, 2020 has been considered by examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 2011/0191163 A1) in view of Ku et al. (US 2013/0311561 A1).

Regarding claims 2, 9, and 16, Allaire discloses a method comprising: 
storing, by a content publication system, a content item template within a memory for later publication, wherein the content item template includes a set of content and one or more fields configured to be populated at a later time based on subsequent input from a content provider (Paragraph [0035]: The content presented to the user 12 in the presentation aperture 13 is provided from a content distributor 31 which maintains a content library 32 of stored items of content 23 packaged for presentation through the presentation content code 19. The creation of the packaged content items 23 is controlled by one or more publishers 22 that have access to raw content items 29 which they either control themselves or can obtain from other content sources, [0048]: a template selection screen shown in FIG. 15 for selecting a player template from a selection of default player templates,  and [0155]: When the publisher 22 clicks on the "Upload Images & Videos" icon presented in the initial dashboard 200, the publisher console 20 presents (106) the publisher 22 with a media content management screen 202 through which the publisher 22 uploads assets to the service platform 30. The service platform 30 associates the assets with the publisher's ID and stores the assets in the content library); 
prior to receiving the subsequent input from the content provider, withholding the content item from publication (Paragraph [0207]: content not provided until after publisher finishes defining the player); 
detecting a trigger signal indicating that the content item is available for distribution, wherein the trigger signal is defined by the content provider (Paragraph [0207]: After the publisher 22 finishes defining the player, the publisher console 20 provides (114) the publisher 22 with a presentation content code 19 (i.e., a presentation facility) that can be incorporated into the publisher's web page or potentially into any other web page. FIG. 24 shows an example of a presentation content code 19); 
providing the content item for presentation in the resource provided by the publisher (Paragraph [0208]: The presentation content code 19 contains a player ID for the player (e.g., experienceID=5). When the presentation content code 19 is placed in a publisher's (or affiliate's) web page, the web page can retrieve the player from the service platform 30. When a user 12 at client 14 opens the web page, the embedded presentation content code 19 invokes the service platform 30 to supply the client 14 with the player associated with the player ID contained in the presentation content code ).
Allaire disclose the limitations above. Allaire does not explicitly disclose:

populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the resource provided by the publisher. 
Ku teaches:
receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system (Paragraph [0024]); 
populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the resource provided by the publisher (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allaire to receiving, by the content publication system, the subsequent input from the content provider through a social media interface that is separate from an interface of the content publication system, and populating, by the content publication system, the stored content item template with the subsequent input data received from the content provider through the social media interface to generate the content item prior to publication of the content item within the resource provided by the publisher as taught by Ku because it would have effectively increased the visibility of the content distributed to the user. Allaire discloses obtaining the digital content items from the server and controlling the presentation to occur under the conditions and in the styles defined by the publishers (Allaire Abstract). Using the system for authoring, archiving, and delivering interactive social media videos of Ku would provide viewers of authored videos with tools for interacting with and/or changing the authored content.
Regarding claims 3, 10, and 17, Allaire discloses further comprising: linking, by the content publication system, to a social network account of the content provider (Paragraph [0246]).
Regarding claims 4, 11, and 18, Allaire discloses further comprising entering the content item into an auction within a threshold amount of time after receipt of the subsequent input data or detecting the trigger signal (Paragraph [0214]).
Regarding claims 5, 12, and 19, Allaire discloses further comprising receiving input indicating manual activation of the trigger signal by the content provider (Paragraph [0207]).
Regarding claims 6, 13, and 20, Allaire discloses wherein detecting the trigger signal comprises: 
monitoring, by the one or more processors, the trigger condition and determining whether the trigger condition has been fulfilled (Paragraph [0207]); and 
activating the trigger signal in response to determining the trigger condition has been fulfilled (Paragraph [0207]).
Regarding claims 7, 14, and 21, Allaire discloses further comprising 
publishing a plurality of first instances of the content item within the one or more resources (Paragraph [0134]); 
receiving interaction data indicating interactions at one or more user devices with the first instances of the content item (Paragraph [0135]); 
modifying the content item template to provide an indication relating to the interactions based on the interaction data (Paragraph [0136]); and 
publishing a second instance of the content item within the one or more resources using the modified content item template including the indication relating to the interactions (Paragraph [0136]).
Regarding claims 8, and 15, Allaire discloses wherein receiving interaction data comprises receiving data relating to one or more of: 
a number of views of the content item; a number of selections of the content item; or a number of conversions associated with the content item (Paragraph [0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621